Citation Nr: 0726934	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  04-25 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for chronic left ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran reportedly served on active duty from January 
1960 to March 1964.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO denied service 
connection for a left ankle disability.


FINDING OF FACT

Chronis left ankle disability was not manifested during the 
veteran's active duty service or for many years thereafter. 


CONCLUSION OF LAW

Chronic disability of the left ankle was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations address VA's duties to notify and 
assist claimants in the development of evidence relevant to 
their claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In this case, the RO issued the veteran a VCAA notice in June 
2003.  That notice informed the veteran of the type of 
information and evidence that was needed to substantiate 
claims for service connection.  That notice did not inform 
the veteran of the type of evidence necessary to establish a 
disability rating or an effective date for the disabilities 
on appeal.  Despite the inadequacy of the VCAA notice as to 
the elements of establishing a disability rating or an 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision in those 
issues that the Board is presently deciding.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the AOJ, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In this case, the Board herein denies service 
connection for a left ankle disability; so no rating or 
effective date will be assigned for such a disability.  
Therefore, there is no possibility of prejudice to the 
veteran on the matters of a rating or an effective date.

VA has conducted all appropriate development of relevant 
evidence, and has secured all available pertinent evidence.  
In this case, the veteran's service medical records, 
including the report of the service separation examination, 
constitute sufficient competent evidence to decide the 
veteran's claim.  Therefore, no VA medical examination or 
opinion is necessary to decide the claim.  The veteran has 
had a meaningful opportunity to participate in the processing 
of his claim.  The Board finds that VA has adequately 
fulfilled its duties under the VCAA.  

Analysis

The veteran is seeking service connection for a left ankle 
disability.  He contends that he sustained a left ankle 
injury during service, and that he has a current left ankle 
disability, to include a swollen vein, that is a result of 
the injury during service.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

The veteran's service medical records show no ankle 
complaints or symptoms on the reports of a preinduction 
examination in January 1959 and an induction examination in 
October 1960.  In January 1961, the veteran received 
outpatient treatment for a turned left ankle.  There was no 
swelling, and there was a full range of motion.  He was seen 
for the ankle again a week later.  The treating practitioner 
prescribed liniment and heat.  Outpatient treatment notes 
from the remainder of the veteran's service do show any 
further visits for treatment of the left ankle.  In a medical 
history report at separation from service in March 1964, the 
veteran checked "no" for any history of swollen or painful 
fee, lameness or foot trouble.  On examination, the veteran's 
vascular system, feet, and lower extremities were clinically 
evaluated as normal. 

In support of his claim, the veteran has submitted statements 
from two private physicians.  In May 2003, M. M. J. F., M.D., 
wrote that the veteran had suffered a left leg injury thirty 
years earlier, and that he had developed a severe varicose 
vein on his left leg since.  In May 2004, E. M. Y., D.P.M., 
reported that he had treated the veteran in 1979 for foot and 
leg problems.  Dr. Y. stated that the veteran had had left 
ankle trauma and a left vein problem at that time.  Dr. Y. 
indicated that the veteran had stated at that time that the 
injury of the left ankle had occurred during his military 
service in 1961.  In his May 2004 substantive appeal, the 
veteran reported that he had had a swollen vein on his left 
ankle since he injured it in 1961.

It is clear that the veteran had a left ankle injury during 
service in 1961.  However, the preponderance of the evidence 
is against a finding that the injury resulted in chronic left 
ankle disability.  The treatment records do not document 
swelling or a swollen vein at that time.  The Board believes 
it highly significant that no pertinent complaints were noted 
in the service medical record for the three years of service.  
It would be reasonable to expect that the veteran would have 
returned for follow-up treatment if his left ankle had 
continued to be symptomatic.  Even more significant is the 
fact that at the time of separation examination in 1964, the 
veteran expressly denied any problems with swollen feet, 
lameness or foot trouble.  Again, the Board believes it 
reasonable to assume that the veteran would have reported any 
continuing left ankle symptoms since he was given the 
opportunity to do so.  Instead, he expressly denied any 
pertinent complaints.  

The Board believes that considerable weight should also be 
given to the fact that trained military medical examiners 
found the veteran's vascular system, feet, and lower 
extremities to be clinically normal at the time of discharge 
examination.  This demonstrates that in the opinion of 
medical personnel, there was no chronic disability of the 
left ankle at that time.  

Finally, the Board assigns probative weight to the fact that 
there is no persuasive evidence of a continuity of pertinent 
left ankle symptoms for many years after service.  The Board 
finds that veteran's assertions regarding left ankle problems 
continuing since 1961 to be inconsistent with the overall 
evidence of record.  

The comments by private examiners a number of years after 
service regarding the inservice injury are entitled to 
diminished probative value as they merely reflect what the 
veteran told those examiners.  For the reasons set forth 
above, the Board declines to find the veteran's assertions to 
be credible.  

In sum, the Board finds that the preponderance of the 
evidence is against a finding that any current chronic left 
ankle disability is causally related to the 1961 ankle injury 
or any other incident of service.  It follows that the 
doctrine of reasonable doubt is not for application in this 
case. 


ORDER

Entitlement to service connection for chronic left ankle 
disability is not warranted.  The appeal is denied. 




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


